      Case 8:18-cv-00497-E Document 28 Filed 08/23/21 Page 1 of 1 Page ID #:2579



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHELLE R. KIRBY,                 )          NO. CV 18-497-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )                    JUDGMENT
                                        )
14   KILOLO KIJAKAZI, ACTING            )
     COMMISSIONER OF SOCIAL SECURITY,   )
15                                      )
                    Defendant.          )
16   ___________________________________)
17

18        In accordance with the August 20, 2021 Order of the United States
19   Court of Appeals for the Ninth Circuit, the case is remanded to the
20   Administration for further proceedings consistent with the Supreme
21   Court’s intervening decision in Carr v. Saul, 141 S. Ct. 1352 (2021).
22

23              DATED: August 23, 2021.
24

25
                                                    /s/
26                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
27

28
